           Case 1:18-vv-00427-UNJ Document 42 Filed 01/13/20 Page 1 of 8




     In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-427V
                                         UNPUBLISHED


    SANDRA POSH-DENZLER,                                      Chief Special Master Corcoran
    AKA Sandra Denzler,
                                                              Filed: December 13, 2019
                         Petitioner,
    v.
                                                              Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                   Stipulation on Damages; Influenza
    HUMAN SERVICES,                                           (Flu) Vaccine; Shoulder Injury
                                                              Related to Vaccine Administration
                        Respondent.                           (SIRVA)


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.

Amy Paula Kokot, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION 1

       On March 22, 2018, Sandra Posh-Denzler filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left Shoulder Injury Related to
Vaccine Administration (SIRVA) after receiving the influenza (“flu”) vaccination on
September 22, 2016. Petition at 1; Stipulation, filed December 12, 2019, at ¶¶ 4.
Petitioner further alleges that she had no history of pain, inflammation, or dysfunction of
the affected shoulder prior to vaccine administration; that she suffered the onset of pain
within 48 hours of vaccine administration; that her symptoms were limited to the
shoulder in which the vaccine was administered; that there is no other condition or
abnormality present that would explain Petitioner’s symptoms; and that she experienced
the residual effects of this injury for more than six months. Petition at 1-2; Stipulation at
¶¶ 4. Respondent denies “that petitioner sustained a SIRVA Table injury following the

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-00427-UNJ Document 42 Filed 01/13/20 Page 2 of 8



flu vaccine administered on or about September 22, 2016; denies that the vaccine
caused petitioner’s alleged left shoulder injury or any other injury; and denies that
petitioner’s current condition is a sequelae of a vaccine-related injury ” Stipulation at ¶ 6.

        Nevertheless, on December 12, 2019, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. I find the
stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $55,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a); and

        A lump sum of $3,074.55, which amount represents reimbursement of a
        State of Connecticut Medicaid lien, in the form of a check payable jointly to
        petitioner and:

                        Connecticut Department of Administrative Services
                                          Collection Services
                                 450 Columbus Boulevard, Suite 1001
                                          Hartford, CT 06103
                       Attn: Ms. Jennifer Reid-Williams, Reimbursement Analyst
                                    Jennifer.Reid-Williams@ct.gov
                                            (860) 713-5451
                                        Case Number: 4005825

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
       Case 1:18-vv-00427-UNJ Document 42 Filed 01/13/20 Page 3 of 8




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                              )
SANDRA POSH-DENZLER,                          )
AKA SANDRA DENZLER,                           )
                                              )
               Petitioner,                    }
                                              )       No. l 8-427V {ECF)
v.                                            )       Chief Special Master Corcoran
                                              )
SECRETARY OF HEALTH AND                       )
HUMAN SERVICES,                               )
                1                             )
               Respondent.                    )


                                           STIPULATION

       The parties hereby stipulate to the following matters:

       1. Sandra Posh-Denzler, also known as Sandra Denzler, petitioner, filed a petition for

vaccine compensation under the National Vaccine Injury Compensation Program, 42 U.S.C. §§

300aa-l0 to -34 (the " Vaccine Program"). The petition seeks compensation for injuries allegedly

related to petitioner's receipt of the influenza ("flu") vaccine, which vaccine is contained in the

Vaccine Injury Table {the "Table"), 42 C.F.R. § l 00.3(a).

       2. Petitioner received a flu vaccination on or about September 22, 2016.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that the flu vaccine caused her to develop a left-sided Shoulder

Injury Related to Vaccine Administration {"SlRVA") within the time period set forth in the

Table. In the alternative, petitioner alleges that she suffered an off-Table injury with regard to

her left-sided shoulder injury. Petitioner further alleges that she experienced the residual effects

of this injury for more than six months.
       Case 1:18-vv-00427-UNJ Document 42 Filed 01/13/20 Page 4 of 8




       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of her condition.

       6. Respondent denies that petitioner sustained a SIRVA Table injury following the flu

vaccine administered on or about September 22, 20 I6; denies that the vaccine caused petitioner's

alleged left shoulder injury or any other injury; and denies that petitioner's current condition is a

sequelae of a vaccine-related injury.

       7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

       8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payments:

       a.      A lump sum of $55,000.00 in the fonn of a check payable to petitioner.
               This amount represents compensation for all damages that would be
               available under 42 U.S.C. § 300aa-15(a); and

       b.      A lump sum of$3,074.55, which amount represents reimbursement of a State of
               Connecticut Medicaid lien, in the form of a check payable jointly to petitioner
               and:

                       Connecticut Department of Administrative Services
                                      Collection Services
                             450 Columbus Boulevard, Suite 1001
                                      Hartford, CT 06103
                   Attn: Ms. Jennifer Reid-Will iams, Reimbursement Analyst
                                Jennifer.Reid-Williams@ct.gov
                                        (860) 713-5451
                                    Case Number: 4005825

        Petitioner agrees to endorse this check to the Connecticut Department of Administrative

Services.


                                                  2
        Case 1:18-vv-00427-UNJ Document 42 Filed 01/13/20 Page 5 of 8




        9. As soon as practicable after the entry ofjudgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa:2l(a)(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        I0. Petitioner and her attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C,. § 300aa-l 5(g), including State compensation programs, insurance policies,
                '
Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

        11. Payment made pursuant to paragraph 8 of this Stipulation, and any amount awarded

pursuant to paragraph 9 of this Stipulation, will be made in accordance with 42 U.S.C. § 300aa-

I 5(i), subject to the availability of sufficient statutory funds.
                I

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be ·used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-l5(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors ~d/or

assigns, does forever irrevocably and unconditionally release, acquit and discharge the United

States and the Secretary of Health and Human Services from any and all actions or causes of

action (including agreements, judgments, claims, damages, loss of services, expenses and all



                                                    3
        Case 1:18-vv-00427-UNJ Document 42 Filed 01/13/20 Page 6 of 8




demands of whatever kind or nature) that have been brought, could have been brought, or could

be timely brought in the Court of Federal Claims, under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa-l0 et seq., on account of, or in any way growing out

of, any and all known or unknown, suspected or unsuspected personal injuries to or death of

petitioner resulting from, or alleged to have resulted from, the flu vaccination administered on or

about September 22, 2016, as alleged by petitioner in a petition for vaccine compensation filed

on or about March 22, 2018, in the United States Court of Federal Claims as petition No. l8-

427V.

        14. If petitioner should die prior to entry ofjudgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, except as otherwise

noted in paragraph 9 above. There is absolutely no agreement on the part of the parties hereto to

make any payment or to do any act or thing other than is herein expressly stated and clearly

agreed to. The parties further agree and understand that the award described in this Stipulation

may reflect a compromise of the parties' respe9tive positions as to liability and/or amount of

damages, and f~rther, that a change in the nature of the injury or condition or in the items of

compensation sought, is not grounds to modify or revise this agreement.




                                                  4
           Case 1:18-vv-00427-UNJ Document 42 Filed 01/13/20 Page 7 of 8




            17. This Stipulation shall not be construed as an admission by the United States or the

    Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged left-

    sided SIRVA, any other injury, or her current condition.

           18 . .All rights and obligations of petitioner hereunder shall apply equally to petitioner's

    heirs, executors, administrators, successors, and/or assigns.

                                         END OF STIPULATION

I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I


                                                     5
r            Case 1:18-vv-00427-UNJ Document 42 Filed 01/13/20 Page 8 of 8




     Respectfully submitted,




    ATTORNEY OF RECORD FOR                     AUTHORIZED REPRESENTATIVE
    PETITIONER:                                OF THE ATTORNEY GENERAL:


                                               ~                   EVES ~ - - - - - -
    J~
    Jeffrey S. Pop & Associates                Deputy Director
    9150 Wilshire Boulevard, Suite 241         Torts Branch
    Beverly Hills, CA 90212-3429               Civil Division
    Tel: (310) 273-5462                        U.S. Department of Justice
                                               P.O. Box 146
                                               Benjamin Franklin Station
                                               Washington, DC 20044-0146


     AUTHORIZED REPRESENTATIVE                 ATTORNEY OF RECORD FOR
    ·o FTHE SECRETARY OF HEALTH                RESPONDENT:
     AND HUMAN SERVICES:



    TAMARA OVERBY
    Acting Director, Division of Injury        Trial Attorney
    Compensation Programs                      Torts Branch
    Healthcare Systems Bureau                  Civil Division
    U.S. Department of Health                  U.S. Department of Justice
    and Human Services                         P.O. Box 146
    5600 Fishers Lane                          Benjamin Franklin Station
    Parklawn Building, Mail Stop 08NJ468       Washington, DC 20044-0146
    Rockville, MD 20857                        Tel: (202) 616-4118



    Dated:    f_Lj ri./ ~o1:)
                •



                                           6
